Exhibit 10.5


NOVELL, INC.
2009 OMNIBUS INCENTIVE PLAN


NONQUALIFIED STOCK OPTION GRANT AGREEMENT

        This NONQUALIFIED STOCK OPTION GRANT AGREEMENT (the “Agreement”), dated
as of _________ __, 20__ (the “Date of Grant”), is delivered by Novell, Inc.
(the “Company”) to _______________ (the “Grantee”).

RECITALS

        A.        The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”)
provides for the grant of options to purchase shares of common stock of the
Company. The Compensation Committee of the Board of Directors of the Company has
approved a stock option grant as an inducement for the Grantee to promote the
best interests of the Company and its stockholders. A copy of the Plan is
available at
https://innerweb.novell.com/organizations/finance/shareholder_services/.

        B.        The Plan is administered by the Committee (as defined in the
Plan).

        NOW, THEREFORE, the parties to this Agreement, intending to be legally
bound hereby, agree as follows:

1.     Grant of Option. Subject to the terms and conditions set forth in this
Agreement and in the Plan, the Company hereby grants to the Grantee a
nonqualified stock option (the “Option”) to purchase ___________ shares of
common stock of the Company (“Shares”) at an exercise price of $_________ per
Share. The Option shall become exercisable according to Paragraph 2 below and
its term shall be as set forth in Paragraph 3 below.

Notwithstanding the foregoing, if an executed, written agreement between the
Company and the Grantee (an “Employment Agreement”) includes provisions that
differ from those set forth in this Agreement, the provisions of the Employment
Agreement will apply to the extent not contrary to the terms of the Plan;
provided, however, that in no event will the Option expire later than the
Termination Date (as defined below in Paragraph 3).

2.     Exercisability of Option.

        (a)     Except as otherwise provided in an Employment Agreement or in
subparagraphs 2(b), 2(c), 2(d), or 2(e) below, the Option shall vest and become
exercisable over four (4) years with 25% of the Shares subject to the Option
vesting on the first annual anniversary of the Date of Grant, and 2.0833% of the
Shares subject to the Option vesting on each monthly anniversary thereafter,
provided that the Grantee is employed by, or providing services to, the Company,
an Affiliate, or a Subsidiary (as such terms are defined in the Plan) on the
applicable vesting date.

--------------------------------------------------------------------------------

The exercisability of the Option is cumulative, but shall not exceed 100% of the
Shares subject to the Option. If the foregoing schedule would produce fractional
Shares, the number of Shares for which the Option becomes exercisable shall be
rounded down to the nearest whole Share.

        (b)     Unless the Committee provides otherwise, vesting of the Option
granted hereunder shall be (i) tolled during any unpaid personal leave of
absence and (ii) tolled as of the 91st day of any other leave of absence.

        (c)     Immediately upon the Grantee’s death while employed by, or
providing services to, the Company, an Affiliate, or a Subsidiary, the Option
shall vest and become exercisable with respect to all Shares that would have
vested during the twelve (12) months following such death if the Grantee had
remained an employee of, or a service provider to, the Company, an Affiliate, or
a Subsidiary.

        (d)     Immediately upon the effective date of the Retirement (as
defined below) of the Grantee (i.e., the last date on which the Grantee is an
employee of, or provides services to, the Company, an Affiliate, or a Subsidiary
), the Option shall vest and become exercisable with respect to all Shares that
would have vested during the twelve (12) months following such Retirement if the
Grantee had remained an employee of, or a service provider to, the Company, an
Affiliate, or a Subsidiary. For purposes hereof, “Retirement” means a person who
leaves the employment of, or ceases to provide services to, the Company, an
Affiliate, or a Subsidiary at an age of 65 or older.

        (e)     Immediately upon a Grantee’s termination due to job elimination
or reduction in force, the Option shall vest and become exercisable with respect
to all Shares that would have vested during the three (3) months following such
termination if the Grantee had remained an employee of, or a service provider
to, the Company, an Affiliate, or a Subsidiary.

3.     Term of Option.

        (a)     The Option shall have a term of eight (8) years from the Date of
Grant and shall terminate at the expiration of that period (the “Termination
Date”), unless it is terminated at an earlier date pursuant to the provisions of
this Agreement, an Employment Agreement, or the Plan.

        (b)     The Option shall automatically terminate upon the happening of
the first of the following events:

                 (i)     The expiration of the three-month period after the
Grantee ceases to be employed by, or provide services to, the Company, an
Affiliate, or a Subsidiary, if the termination is for any reason other than
death, Retirement, Disability (as defined below), or Cause (as defined in the
Plan).

                 (ii)     The expiration of the one-year period after the
Grantee ceases to be employed by, or provide services to, the Company, an
Affiliate, or a Subsidiary, if the Grantee dies while employed by, or providing
service to the Company, an Affiliate, or a Subsidiary.

--------------------------------------------------------------------------------

                 (iii)     The expiration of the one-year period after the
Grantee ceases to be employed by, or provide services to, the Company, an
Affiliate, or a Subsidiary on account of the Grantee’s Retirement.

                 (iv)     The expiration of the one-year period after the
Grantee ceases to be employed by, or provide services to, the Company, an
Affiliate, or a Subsidiary on account of the Grantee’s Disability. For purposes
hereof, “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

                 (v)     The date on which the Grantee ceases to be employed by,
or provide services to, the Company, an Affiliate, or a Subsidiary for Cause. In
addition, notwithstanding the prior provisions of this Paragraph 3, if the
Grantee engages in conduct that constitutes Cause after the Grantee’s employment
or service terminates, the Option shall immediately terminate.

Notwithstanding the foregoing, in no event may the Option be exercised after the
eighth (8th) anniversary of the Date of Grant. Any portion of the Option that is
not exercisable at the time the Grantee ceases to be employed by, or provide
services to, the Company, an Affiliate, or a Subsidiary shall immediately
terminate.

4.     Exercise Procedures.

        (a)     Subject to the provisions of Paragraphs 2 and 3 above, the
Grantee may exercise part or all of the exercisable Option by (i) delivering to
the Shareholder Services Department of the Company written notice of intent to
exercise (the “Exercise Notice”), which shall state the election to exercise the
Option, the number of Shares in respect of which the Option is being exercised
(the “Exercised Shares”), the method of payment, and such other representations
and agreements as may be required by the Company pursuant to the provisions of
the Plan; or (ii) through use of the on-line service designated by the Company
(currently E*TRADE Options Link) . A condition of the issuance of the Shares as
to which an Option shall be exercised shall be the payment of the aggregate
exercise price. The aggregate exercise price of any exercised Option shall be
payable to the Company in accordance with one of the following methods: (i) in
cash or its equivalent; (ii) by tendering (either by actual delivery or
attestation) previously acquired Shares, which have been owned by the Grantee
for at least six months prior to such delivery, having an aggregate Fair Market
Value (as defined in the Plan) at the time of exercise equal to the aggregate
exercise price; (iii) by a cashless (broker-assisted) exercise; (iv) by any
combination of (i), (ii) and (iii); or (v) any other method approved or accepted
by the Committee in its sole discretion. The Committee may impose from time to
time such limitations as it deems appropriate on the use of Shares of the
Company for the payment of the aggregate exercise price.

        (b)     The obligation of the Company to deliver Shares upon exercise of
the Option shall be subject to all applicable laws, rules, and regulations and
such approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

--------------------------------------------------------------------------------

        (c)     All obligations of the Company under this Agreement shall be
subject to the rights of the Company as set forth in the Plan to withhold
amounts required to be withheld for any taxes, if applicable. Subject to
Committee approval, the Grantee may elect to satisfy any tax withholding
obligation with respect to the Option by having Shares withheld up to an amount
that does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state and local tax liabilities.

5.     Change of Control. If a Change of Control (as defined in the Plan)
occurs, the provisions of the Plan and the terms of any Employment Agreement
between the Company and the Grantee applicable to a Change of Control shall
apply to the Option.

6.     Restrictions on Exercise. Except as the Committee may otherwise permit
pursuant to the Plan, only the Grantee may exercise the Option during the
Grantee’s lifetime and, after the Grantee’s death, the Option shall be
exercisable (subject to the limitations specified in the Plan) solely by the
legal representatives of the Grantee, or by the person who acquires the right to
exercise the Option by will or by the laws of descent and distribution, to the
extent that the Option is exercisable pursuant to this Agreement.

7.     Nature of Grant. In accepting the Option, the Grantee acknowledges that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated at any time,
unless otherwise provided in the Plan and this Agreement; (ii) the grant of the
Option is voluntary and occasional and does not create any contractual or other
right to receive future grants of stock options, or benefits in lieu of stock
options, even if stock options have been granted repeatedly in the past; (iii)
all decisions with respect to future stock option grants, if any, will be at the
sole discretion of the Company and the Committee; (iv) the Grantee’s
participation in the Plan shall not create a right to further employment with
the Company, an Affiliate, or a Subsidiary and shall not interfere with the
ability of the Company, an Affiliate, or a Subsidiary to terminate Grantee’s
employment relationship at any time with or without cause; (v) the Grantee is
voluntarily participating in the Plan; (vi) the Option is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments; (vii) in the event that the Grantee is not an employee of the
Company, an Affiliate, or a Subsidiary, the Option grant will not be interpreted
to form an employment contract or relationship with the Company or with any
Affiliate or Subsidiary; (viii) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (ix) the value of Shares
acquired upon vesting may increase or decrease in value, and no claim or
entitlement to compensation or damages shall arise from termination of the
Option or from any diminution in value of the Option or Shares received upon
vesting of the Option, and the Grantee irrevocably releases the Company and all
Affiliates and Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim; and (x) in the event of an involuntary termination of the Grantee’s
employment (whether or not in breach of local labor laws), the Grantee’s right
to receive the Option and vest under the Plan, if any, will, except as otherwise
provided in an Employment Agreement, terminate effective as of the date that
Grantee is no longer actively employed and will not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); furthermore,
in the event of involuntary termination of employment (whether or not in breach
of local labor laws), the Grantee’s right to receive Shares pursuant to the
Option after termination of employment, if any, will be measured by the date of
termination of Grantee’s active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Grantee is no longer actively employed for
purposes of the Option award.

--------------------------------------------------------------------------------

8.     Grant Subject to Plan Provisions. This grant is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan. In the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan shall
prevail. The grant and exercise of the Option are subject to interpretations,
regulations and determinations concerning the Plan established from time to time
by the Committee in accordance with the provisions of the Plan, including, but
not limited to, provisions pertaining to (a) rights and obligations with respect
to withholding taxes, (b) the registration, qualification or listing of the
Shares, (c) changes in capitalization of the Company, and (d) other requirements
of applicable law. The Committee shall have the authority to interpret and
construe the Option pursuant to the terms of the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

9.     No Employment or Other Rights. THE GRANTEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING IN THE EMPLOY OR SERVICE OF THE COMPANY, AN AFFILIATE, OR A
SUBSIDIARY AT THE WILL OF THE COMPANY, AN AFFILIATE, OR A SUBSIDIARY, AS THE
CASE MAY BE (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED AN OPTION OR
PURCHASING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS AN EMPLOYEE OR SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE GRANTEE’S RIGHT OR
THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S RELATIONSHIP AS AN EMPLOYEE OR
SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.    Data Privacy. The Grantee understands that the Company holds certain
personal information about him or her, including, but not limited to, the
Grantee’s name, home address and telephone number; date of birth; social
security number, social insurance number or other identification number; salary;
nationality; job title; any Shares held in the Company; and/or details of all
Options or any other entitlement to Shares awarded, canceled, vested, unvested
or outstanding in the Grantee’s favor (collectively, “Data”). The Grantee hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of the Grantee’s Data by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Grantee’s participation in the
Plan. The Grantee understands that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the Grantee’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Grantee’s country. The Grantee understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
the exercise of the Option. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in each case without cost, by contacting in
writing his or her local human resources representative. The Grantee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

--------------------------------------------------------------------------------

11.    No Stockholder Rights. Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Shares
subject to the Option, until certificates for Shares have been issued upon the
exercise of the Option.

12.    Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Option or any right hereunder,
except as provided for in this Agreement or the Plan, or in the event of the
levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, the Company may terminate the Option by notice to
the Grantee, and the Option and all rights hereunder shall thereupon become null
and void. The rights and protections of the Company hereunder shall extend to
any successors or assigns of the Company and to the Company’s Subsidiaries and
Affiliates. This Agreement may be assigned by the Company without the Grantee’s
consent.

13.    Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.

14.    Notice. Any notice to the Company provided for in this instrument shall
be addressed to the Company in care of Director of Shareholder Services at the
corporate headquarters of the Company, and any notice to the Grantee shall be
addressed to the Grantee at the residential address written beneath the
Grantee’s name below. The Grantee agrees to notify the Company in writing upon
any change in such residential address. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the applicable postal service.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused its duly authorized officers
to execute and attest this Agreement, and the Grantee has executed this
Agreement, effective as of the Date of Grant.

  NOVELL, INC.       By:________________________________  
Name:______________________________   Title:_______________________________


I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding.

  Grantee:______________________________   Print
Name:____________________________   Residential
Address:___________________________            
                          ___________________________            
                          ___________________________



